EXECUTION COPY
RETENTION BONUS AGREEMENT


This Retention Bonus Agreement (this “Agreement”), dated as of May 4, 2020 (the
“Effective Date”), is by and between Greenlight Reinsurance Ireland, DAC whose
registered office is at Ground Floor, La Touche House, IFSC, Dublin 1 and
Company Registration Number 475022 (the “Company”) and Patrick O’Brien
(“Executive”) (each a “Party” and, collectively, the “Parties”).
WHEREAS, pursuant to that certain employment agreement by and between the
Company and Executive, dated as of February 16, 2018, as amended by that certain
amendment to employment agreement, by and between the Company and Executive,
dated as of September 2, 2019 (as it may be further amended from time to time,
the “Employment Agreement”), Executive is currently employed by the Company.
NOW, THEREFORE, in consideration of the mutual promises made herein, the Parties
hereby agree as follows:
1.Retention Bonus.
(a)Retention Bonus. Executive shall be eligible to earn a bonus in the aggregate
amount of US $200,000 (the “Retention Bonus”), subject to and in accordance
with, the terms and conditions of this Agreement. Except as set forth below in
Section 1(b), the Executive’s receipt of the Retention Bonus shall be subject to
(i) Executive’s continuous Employment (as defined in the Employment Agreement)
in good standing through and including June 30, 2021 (such date, the “Retention
Date”) (and not having given notice of termination for any reason or received
notice of termination for a reason that permits the Company to terminate
employment without notice or payment in lieu of notice as provided in the
Employment Agreement) and (ii) Executive’s compliance with any and all
confidentiality, non-competition, non-solicitation, non-disparagement, and
assignment of inventions provisions by which Executive may be bound howsoever
arising, including, but not limited to, those set forth in Sections 13, 14, and
15 of the Employment Agreement, through the Payment Date (as defined below). If
all of the foregoing conditions are satisfied, the Retention Bonus shall be paid
to Executive in a lump sum cash payment on July 1, 2021 (the “Payment Date”).
(b)Termination Where Notice or Pay in Lieu of Notice is Required. If, prior to
the Retention Date, Executive’s Employment is terminated by the Company for a
reason that requires the Company to terminate employment with notice or payment
in lieu of notice as provided in the Employment Agreement (and other than due to
death) then, subject to Executive’s compliance with any and all confidentiality,
non-competition, non-solicitation, non-disparagement, and assignment of
inventions provisions by which Executive may be bound howsoever arising,
including, but not limited to, those set forth in Sections 13, 14, and 15 of the
Employment Agreement through the Payment Date, the Retention Bonus shall be paid
to Executive in a lump sum cash payment on the Payment Date.
1



--------------------------------------------------------------------------------

EXECUTION COPY
(c)Notwithstanding anything herein to the contrary, (i) except as otherwise set
forth in Section 1(b), if (x) Executive’s Employment terminates for any reason
at any time or (y) Executive has given notice of termination for any reason or
received notice of termination for a reason that permits the Company to
terminate employment without notice or payment in lieu of notice as provided in
the Employment Agreement, in any such case, this Agreement shall automatically
terminate without any further action by the Parties hereto and this Agreement
shall be null and void and have no further force and effect and Executive shall
have no rights hereunder, and (ii) if Executive breaches any confidentiality,
non-competition, non-solicitation, non-disparagement, and assignment of
inventions provisions by which the Executive may be bound, including, but not
limited to, those set forth in Sections 13, 14, and 15 of the Employment
Agreement, this Agreement shall automatically terminate without any further
action by the Parties hereto and this Agreement shall be null and void and have
no further force and effect and Executive shall have no rights hereunder.
2.Successors: The rights and benefits of Executive hereunder shall not be
assignable, whether by voluntary or involuntary assignment or transfer by
Executive. This Agreement shall be binding upon, and inure to the benefit of,
the successors and assigns of the Company, and the heirs, executors and
administrators of Executive, and shall be assignable by the Company to any
entity acquiring substantially all of the assets of the Company, whether by
merger, consolidation, sale of assets or similar transactions.
3.Notice. For the purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when received if transmitted via electronic mail
or when delivered either personally or by overnight, certified or registered
mail, return receipt requested, postage prepaid, addressed, in the case of
Executive, to the last address on file with the Company and if to the Company,
to its executive offices or to such other address as any Party may have
furnished to the other in writing in accordance herewith, except that notices of
change of address shall be effective only upon receipt.
4.Governing Law and Jurisdiction. This Agreement shall be governed by and
construed in accordance with Irish law and the Parties hereby submit to the
exclusive jurisdiction of the Irish Courts.
5.Dispute Resolution. The Parties shall use good faith efforts to resolve any
controversy or claim arising out of, or relating to this Agreement or the breach
thereof, first in accordance with the Company’s internal review procedures.
6.Taxes. Executive shall be paid the Retention Bonus gross subject to the
deduction of all applicable income tax, employee PRSI and the USC charge and any
other deductions required by law or provided for under the Employment Agreement.
Executive acknowledges and agrees that the Company and its affiliates have not
provided any tax advice to Executive in connection with this Agreement or the
Retention Bonus hereunder and that Executive has been advised by the Company to
seek tax advice from Executive’s own tax advisors regarding the payments that
may be made to Executive hereunder.
2



--------------------------------------------------------------------------------

EXECUTION COPY
7.No Right to Employment. Nothing in this Agreement shall be deemed by
implication or otherwise to impose any limitation on any right of the Company or
any of its affiliates to terminate Executive’s Employment at any time.
8.Other Benefits. The Retention Bonus is a special incentive payment to
Executive and shall not be taken into account in computing the amount of salary
or compensation for purposes of determining severance or any bonus, incentive,
pension, retirement, death or other benefit under any other bonus, incentive,
pension, retirement, insurance or other employee benefit plan of the Company or
any of its affiliates, unless such plan or agreement expressly provides
otherwise.
9.Unfunded Status. Neither Executive nor any other person or entity claiming a
benefit under or through Executive or otherwise shall have any right, title or
interest by reason of the bonus hereunder to any particular assets of the
Company or any of its subsidiaries or affiliates. There shall be no funding of
any amounts which may become payable hereunder. Neither the Company nor any of
its subsidiaries or affiliates shall be required to establish any fund or make
any other segregation of assets to assure satisfaction of the obligations under
this Agreement. Nothing in this Agreement gives Executive or any other person or
entity claiming a benefit under or through Executive any rights that are greater
than those of a general unsecured creditor of the Company or any of its
subsidiaries or affiliates. Any amount payable hereunder shall be paid from the
general assets of the Company, and no special or separate fund or deposit shall
be established and no segregation of assets shall be made to assure payment of
such amounts.
10.Amendment. No provisions of this Agreement may be amended, modified, or
waived unless such amendment or modification is executed in writing by each
Party. No waiver by any Party hereto at any time of any breach by any other
Party hereto of any condition or provision of this Agreement to be performed by
such other Party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.
11.Severability. Every provision of this Agreement is intended to be severable
and any illegal or invalid term shall not affect the validity or legality of the
remaining terms.
12.Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation of construction, and
shall not constitute a part of this Agreement.
13.Entire Agreement and Effectiveness. This Agreement sets forth the entire
agreement of the Parties hereto in respect of the subject matter contained
herein and supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any Party hereto in respect of such
subject matter.
14.Signature in Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.
3



--------------------------------------------------------------------------------

EXECUTION COPY
[SIGNATURE PAGE FOLLOWS]


4




--------------------------------------------------------------------------------

EXECUTION COPY


IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.


                
Greenlight Reinsurance Ireland, DAC




             /s/ Simon Burton
By: Simon Burton
             Title: Chief Executive Officer






             /s/ Patrick O'Brien
             Patrick O’Brien
Signature Page to Retention Bonus Agreement